Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11 - 14, 16 - 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 - 8 of U.S. Patent No. 10,837,813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they seek to encompass the same invention (i.e. a method for measuring different flow properties of a fluid comprising providing a nanowire, the resistance of the nanowire varying based on temperature changes of the nanowire that reflect values of the different flow properties of the fluid when the nanowire is operated in different modes of operation, alternating the nanowires between different modes of operation, measuring different flow properties of the fluid during the different modes of operation and using the measurements of one of the flow properties to correct the measurements of another flow property).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 - 14, 16 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0122892 A1 to Li et al. (hereinafter “Li”) in view of NPL titled “Nanoscale Instrumentation for Measuring Turbulence” by Alexander J. Smits et al. dated December 2014 (hereinafter “Smits”).

Regarding Claim 11, Li teaches a method for measuring different flow properties of a fluid (see abstract), the method comprising: 
providing a nanowire (see plurality of nanowire sensors 302, 304 and 306, Fig. 3, see paragraph [0021]), the resistance of the nanowire varying based on temperature (temperature nanowire 304) changes of the nanowire that reflect values of the different flow properties of the fluid when the nanowire is operated in different modes of operation respectively, such that the nanowire is configured to measure different flow properties when operated in different modes of operation respectively (see paragraphs [0021], [0022] describing humidity nanowire sensor 302, temperature nanowire sensor 304 and a gas nanowire sensor 306 coupled to the reading circuit 310 which aids in detecting/determining changes of humidity, temperature and gas respectively as per the selection of the MUX and the analog voltage values (i.e. corresponding to resistance values as claimed) read from the sensors is further converted to digital values and further being sent to the process unit, see Fig. 3, the different nanowire sensors 302, 304 and 306 are operated to sense different flow properties thus being operated in a different respective mode of operation as claimed, see also paragraphs [0021] – [0022]); 
alternating the nanowire between different modes of operation (through the mux, the nanowire reading is being alternated/selected for the different types of measurements, hence reading on the invention as claimed); 
measuring different flow properties of the fluid during the different modes of operation, respectively (the different nanowire sensors 302, 304 and 306 are operated to sense different flow properties thus being operated in a different respective mode of operation as claimed, see also paragraphs [0021] – [0022]); and 
using the measurements of one of the flow properties to correct the measurements of another flow property (see paragraph [0021] describing using the temperature data from the sensors, the process unit then extracts a calibration value of humidity under the temperature sensed from the calibration database).
Insofar as Li may be construes as not explicitly teaching a “resistance” value being monitored, Li teaches voltage of the nanowires being monitored and processed further thru the process unit.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize the resistance value since it is known in the art that resistance values directly relate to the voltage values though the known V=IR formula.
Even though Li teaches multiple nanowires as described above, Li does not explicitly teaching “a nanowire”.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a single nanowire, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
In addition, Smits in the field of nanoscale thermal anemometer probes, teaches single nanowire operated in different modes (see Figs. 1, 2 and corresponding description at first and second pages in the attached reference which illustrates a single wire nanoscale thermal anemometer probe (NSTAP), see also page 4 under subtitle “NSTAP Frequency Response” describing frequency response in different frequency ranges, for instance square wave response and usage of CTA mode, note also Smits describing constant current mode usage (see for instance page 5 under “T-NSTAP Temperature Measurements” section), in addition see Figs. 9 - 12 and corresponding paragraphs, thus reading on the invention as claimed).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a nanowire of Smits into Li since it is known in the art of nanoscale sensors that using of a single nanowire depending on user’s needs is known as described by Smits.

Regarding Claim 12, Li in view of Smits as modified above teaches wherein alternating the nanowire between different modes of operation comprises driving the nanowire with different respective levels of current (see Fig. 3 of Li showing the supply to the nanowires).
Even though Li shows the supply to the nanowires at Fig. 3, Li does not explicitly teach driving the nanowire with different respective levels of current.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use different levels of current/source, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In addition, see Smits at page 4 under subtitle “NSTAP Frequency Response” describing frequency response in different frequency ranges, for instance square wave response and usage of CTA mode, note also Smits describing constant current mode usage (see for instance page 5 under “T-NSTAP Temperature Measurements” section).
   
Regarding Claim 13, Li in view of Smits as modified above teaches alternating the nanowire between different modes of operation comprises alternating the nanowire between two different modes of operation (through the mux of Li, the nanowire reading is being alternated/selected for the different types of measurements, hence reading on the invention as claimed, see also pages 4 - 6 of Smits and Figs. 9 - 12 of Smits illustrating different modes of operation such as CTA and constant current mode, see modification above), measuring different flow properties comprises measuring two different flow properties during the two different modes of operation, respectively (see paragraph [0021], [0022]), and using the measurements comprises using the measurements of one of the flow properties to correct the measurements of the other flow property (see paragraph [0021] describing using the temperature data from the sensors, the process unit then extracts a calibration value of humidity under the temperature sensed from the calibration database).  

Regarding Claim 14, Li as modified above teaches wherein alternating the nanowire between different the two different modes of operation comprises driving the nanowire with an alternating current (see Fig. 3 showing the supply to the nanowires, see Smits at page 4 under subtitle “NSTAP Frequency Response” describing frequency response in different frequency ranges, for instance square wave response and usage of CTA mode, note also Smits describing constant current mode usage (see for instance page 5 under “T-NSTAP Temperature Measurements” section), see Figs. 9 - 12 of Smits).

Regarding Claim 16, Li in view of Smits as modified above teaches the claimed invention except for wherein driving the nanowire with the alternating current comprises driving the nanowire with an alternating current having a frequency of 1 - 2000 Hz.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed range of frequency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding Claim 17, Li in view of Smits as modified above teaches the claimed invention except for wherein driving the nanowire with the alternating current comprises driving the nanowire with an alternating current having a frequency of 1 - 100 Hz.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed range of frequency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding Claim 18, Li in view of Smits as modified above teaches the claimed invention except for wherein driving the nanowire with the alternating current comprises driving the nanowire with an alternating current having a frequency of 100 - 2000 Hz.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed range of frequency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding Claim 19, Li in view of Smits as modified above teaches wherein driving the nanowire with an alternating current comprises driving the nanowire with an alternating current in a form selected from the group consisting of: a square wave, a triangle wave, or a sinusoidal wave (see page 4 of Smits under subtitle “NSTAP Frequency Response” describing frequency response in different frequency ranges, for instance square wave response, thus reading on the invention as claimed).  

Conclusion
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if the Double Patenting rejection raised above con be overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, an updated search will again be made based on applicant’s response.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which comprises the following relevant arts:
Popielas et al. (U.S. 2004/0144169 A1) teaches gasket flow sensing apparatus and method utilizing CCA and CTA type anemometers.
Suzuki (U.S. 2011/0283773) teaches particulate matter detection sensor comprising switching means comprised of a capacitor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 5712722457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2855